Citation Nr: 1124230	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  03-20 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the RO denied a claim for service connection for a low back disability.  In June 2005, the Board reopened the issue of entitlement to service connection for a low back disability and remanded the issue to the RO for additional development.  In November 2009, the Board again remanded the claim for evidentiary development, with a January 2011 remand being necessary for basic procedural compliance.   Upon review, it is evident that the mandates of both the June 2005 and November 2009 remand, regarding evidentiary development, have not been performed in their entirety.  As a consequence, basic remedial development is required before the Board can reach a final determination on this matter.  

A transcript of a January 2005 hearing before the undersigned is included in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed a low back disability in service.  The case has been remanded several times for evidentiary and procedural development and unfortunately, the case must yet again be remanded for remedial actions.  

In a June 2005 decision, the Board reopened the claim for entitlement to service connection for a low back disability.  In remanding the claim for an etiology opinion, it was instructed that the VA examiner consider the Veteran's documented episodes of low back pain while on active duty.  Specifically, the Board noted that the Veteran complained of low back pain in July and August 1976, and that he was treated for lumbar strain in May 1977.  The Board also noted that in April 1978, the Veteran was noted to have chronic lower back pain "due to spasms x 1.5 years."  The case was remanded so that a VA examination could be afforded, and that so an etiology opinion could be entered which considered these in-service manifestations.  

In an attempt to satisfy the remand, a VA examination was provided in May 2009.  This examination failed to provide a nexus opinion; however, two later in-service events, a 1991 golf injury and a 1992 bruising of the sacrum due to performing "sit ups," were noted by the examiner during his examination.  As no etiology opinion was entered, the case was remanded in November 2009 so that such an assessment could be obtained.  In January 2010, an examination was returned; however, the Board must find that this addendum opinion is deficient, and does not fully consider the entire service history in coming to its conclusions.  That is, the January 2010 opinion, which states that the Veteran's low back disorder is likely due to a 1998 post-service accident, only considered the 1991 golfing accident as the sole in-service manifestation of back complaints.  The examiner did not, either in his initial 2009 assessment or in the 2010 addendum, address the 1976, 1977, and 1978 complaints of low back pain or strain (to include a diagnosis of chronic low back pain with spasm).  Thus, the examination offered to the Veteran was not adequate to resolve the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Veterans, as a matter of right, are entitled to compliance with Board directives issued on remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was ordered not once, but twice (in the 2005 and 2009 Board remands), to be given a VA examination that adequately contemplated the findings in the service treatment records.  The VA examiner considered the 1991 low back complaint (and noted the 1992 bruising); however, he made not mention in the examination report of the 1976, 1977, and 1978 low back findings.  As this is the case, the examination (with addendum) is problematic, and thus the Veteran has never been afforded an adequate examination in satisfaction of Board directives.  The case must be remanded so that such an examination, with an examiner other than the one who conducted the May 2009 assessment, can occur.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA examination with the appropriate specialist (other than the one who conducted the May 2009 assessment and January 2010 addendum), for the purposes of determining the etiology of any currently present low back disorder.  In this regard, the examiner is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back condition, to include spondyloschisis and sciatica, had causal origins in service, to include the documented incidents of low back pain, strain, and spasm, in 1976, 1977, 1978, and 1991.  The examiner should also note any potential impact a December 1992 bruising injury to the sacrum had in the development of a chronic low back disability.  A detailed rationale must accompany any conclusions reached, and all pertinent in-service and post-service records must be considered when coming to an opinion.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for entitlement to service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


